Exhibit 10.5

 

SETTLEMENT AND RELEASE AGREEMENT

 

This Settlement and Release Agreement (“Agreement”) is entered into by and
between King County, Washington (“King County”) and Supreme Indiana
Operations, Inc. (f/k/a Supreme Corporation) (“Supreme”) (individually, a
“Party,” and collectively, the “Parties”) as of the 14th day of June 2013 (the
“Effective Date”).

 

I.                              RECITALS

 

1.             King County and Supreme entered into a contract for the
manufacture and delivery of 35 medium-duty, diesel-fueled public transit buses
known as the 1900 Series (the “Buses”).  The Buses were delivered to and
accepted by King County between 2009 and 2010.

 

2.             On February 22, 2012, King County filed a lawsuit concerning the
Buses against Supreme in King County Superior Court, Case No. 12-2-06711-2 SEA,
captioned as King County v. Supreme Corporation, and Supreme counterclaimed (the
“Litigation”).  Supreme also asserted third-party claims against Workhorse
Custom Chassis, LLC (“Workhorse”), and ProAir, LLC (“ProAir”).

 

3.             King County and Supreme have conducted discovery on the claims,
counterclaim, and defenses that they have asserted against each other in the
Litigation.

 

4.             By this Agreement, the Parties desire to fully and finally
compromise and resolve all claims concerning the Buses that they brought against
each other or could have brought against each other in the Litigation.  This
Agreement is not intended to address or resolve Supreme’s claims against
Workhorse or ProAir.

 

5.             The Parties have fully considered and reviewed the Litigation and
the advisability of entering into this Agreement.

 

II.                         AGREEMENT

 

NOW, THEREFORE, in consideration of the promises, covenants, and agreements set
forth in this Agreement, the Parties agree as follows:

 

6.             Payment to King County.  Within ninety (90) days of the Effective
Date, Supreme will cause $4,737,500.00, by check made payable to “King County”,
to be paid and delivered to King County.

 

7.             Storage and Retrieval of the Buses.  By July 9, 2013, Supreme
will take possession of and remove the Buses from the facility in King County,
Washington, where they are currently being stored.  Supreme also will pay the
cost of storing the Buses in this facility from the date of May 10, 2013 until
removal, with such costs to be invoiced to Supreme by King County upon removal
of the Buses from King County’s possession and paid within thirty (30) days of
the date of the invoice.

 

--------------------------------------------------------------------------------


 

8.             Mutual Release of Claims.  Each Party forever releases and
discharges the other and its subsidiaries, parents, divisions, affiliates,
officers, directors, owners, shareholders, members, managers, associates,
predecessors, successors, assigns, agents, partners, employees, insurers,
representatives, attorneys, and any and all persons acting by, through, under or
in concert with them, of and from any and all manner of action(s) and
cause(s) of action, damages, losses, liabilities and demands, in law or in
equity, of whatsoever nature or description, whether known or unknown, whether
foreseen or unforeseen, which have arisen, may have arisen or which may in the
future arise, concerning the Buses and the claims and counterclaims asserted
against each other in the Litigation.  This Agreement expressly extends to and
includes, but is not limited to, any and all causes of action based on any
statute, common law, claim of fraud, or fraudulent inducement and expressly
extends to and includes, but is not limited to, each and every claim or cause of
action that was asserted or that could have been asserted by either Party
against the other for all past and future economic damages, non-economic damages
and awards recoverable or potentially recoverable.  In addition, King County
agrees to release any and all claims relating to the Buses that it could have
brought in the Litigation against Workhorse or ProAir, as well as any
non-parties, including but not limited to Emmett Koelsch Coaches, Inc. and Husky
Trucks, LLC.  Further, Supreme will have no obligation to provide indemnity
against any future claims for medical or health-related issues relating to the
Buses.

 

9.             Acknowledgment of Release.  It is the intention of the Parties
that the releases contained herein shall be effective to bar each and every
claim, demand, or cause of action released hereby.  Each Party recognizes that
it may have some claim, demand, or cause of action against the other Party or
entities that are released hereby of which they are unaware.  It is the
intention of each Party in executing this Agreement that it will deprive itself
of each such claim, demand or cause of action and prevent itself from asserting
same against the other Party.

 

10.          Dismissal of Claims.  Upon the execution of this Agreement by the
Parties, counsel for the Parties shall execute, and counsel for King County
shall promptly cause to be filed with the King County Superior Court, a
Stipulated Order of Dismissal of King County’s claims against Supreme, including
all claims that were brought or could have been brought by King County against
Supreme in the Litigation, and of Supreme’s counterclaim against King County,
including all claims that were brought or could have been brought by Supreme
against King County in the Litigation, in the form attached hereto.

 

11.          Confidentiality.  The terms and conditions of this Agreement are
confidential and are intended to remain confidential.  Each Party reserves the
right to disclose the existence and/or terms of this Agreement (a) as may be
required by law, court order, or rule or (b) to enforce the terms of this
Agreement.  Notwithstanding this provision, the Parties may disclose the terms
of this Settlement Agreement to their respective attorneys, auditors,
regulators, accountants, insurers, and/or any other similar professionals on a
need-to-know basis.  The content of this Agreement may be disclosed pursuant to
an order by a court of competent jurisdiction or pursuant to a public records
disclosure request under either Washington or federal law, or as otherwise
expressly required by applicable law (in each case a “Request”).  In the event
any Party receives a Request for production or disclosure of information related
to this Agreement, that Party shall promptly provide the other Party with
written notice of the Request.  A Party may seek court ordered protection from
disclosure of any such requested information at that Party’s

 

2

--------------------------------------------------------------------------------


 

own expense.  If court protection is not obtained, the Party who received the
Request shall disclose only that information required by applicable law.

 

12.          Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the Parties, their successors-in-interest, and assigns. 
All representations and warranties made by the Parties in this Agreement shall
survive execution of this Agreement and shall at all times subsequent to
execution of this Agreement remain binding and fully enforceable.  The releases
in this Agreement do not release the Parties for any of their own acts or
omissions going forward on or after the Effective Date.

 

13.          Construction of this Agreement; Venue for Disputes.  This Agreement
will be construed as a whole in accordance with its fair meaning and in
accordance with the laws of the State of Washington.  This Agreement has been
negotiated by counsel for each of the Parties, and the language of this
Agreement shall not be construed for or against any particular Party.  Subject
to section 17 hereof, the Parties agree that any dispute related to or arising
out of this Agreement must be brought in King County Superior Court.

 

14.          Amendment to Agreement.  Any amendment to this Agreement must be in
writing signed by duly authorized representatives of the Parties stating the
intent of the Parties to amend this Agreement.

 

15.          Review by Counsel.  This Agreement has been carefully reviewed by
the Parties and has been reviewed by the Parties’ respective legal counsel; the
contents hereof are known and understood by the Parties; and each Party executes
this Agreement as its own free and voluntary act.

 

16.          Counterparts.  This Agreement, and any amendment or modification
hereto, may be executed by the Parties in any number of counterparts, each of
which, once executed and delivered in accordance with the terms of this
Agreement, will be deemed an original, and all such counterparts, taken
together, shall constitute one and the same instrument.  Delivery by fax or by
encrypted e-mail or e-mail file attachment (e.g., in Portable Document Format)
of any such executed counterpart to this Agreement, or any amendment or
modification hereto, will be deemed the equivalent of the delivery of the
original executed Agreement or instrument.

 

17.          Mediation.  In the event of any suit, action, and/or legal
proceeding to enforce, interpret, and/or seek damages for breach of this
Agreement or any obligation assumed hereunder, the Parties, and any
successors-in-interest and assigns, shall, prior to filing a claim in court,
mediate (on a non-binding basis) all such issues before Stew Cogan, 1420 Fifth
Avenue, Suite 3400, Seattle, Washington 98101.

 

18.          Settlement Negotiations.  Except to enforce the terms of this
Agreement, or to respond to any assertions about its effect, no Party shall use
the execution of this Agreement or any discussions or negotiations leading to it
or its substance or terms against any other Party in any litigation or other
legal controversy.  This Agreement, such discussions and negotiations, and all
unexecuted drafts of this Agreement and related documents are expressly intended
to be subject to the protections afforded by Washington’s Uniform Mediation Act,
chapter 7.07 RCW, Washington Rule of Evidence 408, and Federal Rule of Evidence
408.

 

3

--------------------------------------------------------------------------------


 

19.          Compromise / No Admission.  This Agreement is the result of a
compromise and neither this Agreement, nor anything contained herein, shall be
construed as an admission by either Party: (a) that it has in any respect
violated or abridged any federal, state, local, or foreign law; (b) of any
liability, wrongdoing, or responsibility on its part or on the part of its
predecessors, successors, assigns, agents, parents, subsidiaries, affiliates,
directors, officers, employees, executors, or administrators; or (c) of any
obligation that it may owe or may have owed to the other Party.  The Parties
expressly deny any such liability, wrongdoing, obligation, and responsibility,
and intend solely to resolve their dispute and avoid litigation.  No findings of
any kind have been made, and each of the Parties agrees that it does not purport
and will not claim to be a prevailing party, to any degree or extent, nor will
this Agreement or its terms be admissible in any proceeding other than in
accordance with section 11 hereof.

 

20.          Rights and Remedies.  The rights and remedies conferred in this
Agreement with respect to breach of or default under its terms and conditions
are cumulative and not exclusive of any other rights and remedies, and shall be
in addition to every other right, power and remedy herein specifically granted
or hereafter existing at law, in equity, or by statute, and all such rights and
remedies may be exercised from time to time and as often and in such order as
may be expedient.  No delay or omission in the exercise of any such right,
power, or remedy or in pursuit of any remedy shall impair any such right, power,
or remedy or be construed to be a waiver thereof or of any default or to be an
acquiescence therein.

 

21.          Attorneys’ Fees and Costs.  In the event of breach or default under
the terms of this Agreement, the Party in breach or default shall pay all costs
and expenses, including reasonable attorneys’ fees and legal expenses, incurred
by the Party not in breach or default in enforcing, or exercising any remedies
under this Agreement.

 

22.          Entire Agreement.  This Agreement, including any attached exhibits,
constitutes a single, integrated, written contract expressing the entire
understanding and agreement between the Parties, and the terms of the Agreement
are contractual and not merely recitals.

 

23.          Headings and Captions.  The headings and captions inserted into
this Agreement are for convenience of reference only and in no way define,
limit, or otherwise describe the scope or intent of this Agreement, or any
provision hereof, or in any way affect the interpretation of this Agreement.

 

24.          Further Assurances.  The Parties hereby agree to perform such acts
and to prepare, execute, and file all documents or stipulations reasonably
required to satisfy the conditions herein contained, or to give full force and
effect to this Agreement.

 

25.          Correspondence.  Any notice or communication required or permitted
hereunder shall be sufficiently given if delivered (a) by hand, (b) sent by
certified mail, postage prepaid, return receipt requested, (c) sent by overnight
delivery service for next day delivery with delivery receipt requested, (d) by
fax, or (e) by e-mail:

 

4

--------------------------------------------------------------------------------


 

a.             To King County:

 

Jennifer G. Ritchie

Senior Deputy Prosecuting Attorney

516 Third Avenue, Room W400

Seattle, WA 98104

Fax: 206-296-0191

Email: jennifer.ritchie@kingcounty.gov

 

With a copy to:

David R. Goodnight

Hunter Ferguson

Stoel Rives LLP

600 University Street, Suite 3600

Seattle, WA 98101

Fax: 206-386-7500

Email: drgoodnight@stoel.com

Email: hoferguson@stoel.com

 

b.             To Supreme:

 

Mark Weber

Chief Executive Officer

Supreme Corporation/Supreme Indiana Operations, Inc.

2851 East Kercher Road

P.O. Box 463

Goshen, IN 46528

Fax: 574-642-4729

Email:  mark.weber@supremecorp.com

 

With copy to:

Joe Silvernale

Mack Shultz

Gretchen Paine

Perkins Coie LLP

1201 Third Avenue, Suite 4900

Seattle, WA 98101

Fax: 206-359-9000

Email: jsilvernale@perkinscoie.com

Email: mschultz@perkinscoie.com

Email: gpaine@perkinscoie.com

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
Effective Date.

 

King County, Washington

 

 

By:

/s/ Christine Oh

 

 

Christine Oh

 

 

Deputy Risk Manager

 

 

 

 

 

By:

/s/ Kevin Desmond

 

 

Kevin Desmond

 

 

General Manager, Department of

 

 

Transportation, Metro Transit

 

 

 

Supreme Indiana Operations, Inc.

 

 

By:

/s/ Mark Weber

 

 

Mark Weber

 

 

Chief Executive Officer

 

 

6

--------------------------------------------------------------------------------

 